Title: To Thomas Jefferson from Thomas Randolph, 17 June 1806
From: Randolph, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir.
                            Morven June 17th 1806
                        
                        I hope it will not be deemed indelicate in me to express a wish to receive the appointment of Consul to any
                            port of Europe, should the Executive upon inquiry into my capacity to discharge the duties of such an office, think proper
                            to accept the tender of my services. I am induced to make this application in consequence of a recent misfortune, (the
                            loss of my Wife!!!)—Being the Representative of the people of Amelia, I conceive it incumbent on me to discharge first my
                            engagement to them, after which I shall be at liberty, & would promptly repair to any situation to which I might
                            be appointed. With great respect,
                        I am yr Fellow Citizen.
                        
                            Thomas Randolph
                            
                        
                    